EX 10.1

First AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of June 26, 2019 and is entered into by and between (a) ANTARES PHARMA, INC.,
a Delaware corporation (“Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as “Lender”) and (c) HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, the “Agent”).  Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).

 

Recitals

A.Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of June 6, 2017 (as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Lender has agreed to extend and make available to
Borrower certain advances of money.

B.In accordance with Section 11.3 of the Loan Agreement, Borrower and Lender
have agreed to amend the Loan Agreement upon the terms and conditions more fully
set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Amendments.  Subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment, the Loan Agreement is hereby amended as follows:

1.1The Loan Agreement shall be amended by deleting the Recital A thereof in its
entirety and inserting in lieu thereof the following:

“A.Borrower has requested Lender to make available to Borrower a loan or loans
in an aggregate principal amount of up to Fifty Million Dollars ($50,000,000.00)
(the “Term Loan”); and”

1.2The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 1.1 thereof (Definitions and Rules of Construction) and
inserting in lieu thereof the following:

““Amortization Date” means August 1, 2021; provided however, if all of the
Interest Only Extension Conditions are satisfied on or prior to July 31, 2021,
the “Amortization Date” shall mean August 1, 2022 (except that if the Term Loan
Maturity Date is July 1, 2022, then “Amortization Date”, upon the satisfaction
of the Interest Only Extension Conditions, shall mean July 1, 2022).”

““Interest Only Extension Conditions” shall mean satisfaction of each of the
following events on or before July 31, 2021:  (a) Borrower has requested in
writing that Lender extend the Amortization Date to August 1, 2022; (b) no
default or Event of Default

 

--------------------------------------------------------------------------------

 

shall have occurred; (c) Agent shall have confirmed, in its sole and absolute
discretion, that Borrower has achieved, with respect to the trailing twelve (12)
month period ending on June 30, 2021, aggregate net revenue from the sale of
products and from royalties (as classified on Borrower’s form 10-K and form 10-Q
and generally consistent with the classification as of the First Amendment
Closing Date; for the avoidance of doubt, not to include license fees,
development revenue and other project milestones, and expense reimbursement),
determined in accordance with GAAP, of greater than or equal to One Hundred
Twenty Million Dollars ($120,000,000.00); and (b) payment by Borrower to Agent
of the Extension Fee.”

““Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising (including, without limitation, the End of Term Charge, the Prepayment
Charge and the Extension Fee).”

““Term Loan Interest Rate” means a floating per annum rate of interest equal to
the lesser of (a) the Prime Rate plus four and one-half of one percent (4.50%),
and (b) nine and one-half of one percent (9.50%).”

““Term Loan Maturity Date” means July 1, 2022; provided, however, if all of the
Interest Only Extension Conditions are satisfied on or prior to July 31, 2021,
upon Borrower’s written request to Agent to extend the Term Loan Maturity Date,
the “Term Loan Maturity Date” shall mean July 1, 2024.”

1.3The Loan Agreement shall be amended by inserting the following new
definitions to appear in proper alphabetical order in Section 1.1 thereof
(Definitions and Rules of Construction):

““End of Term Charge” means, collectively, (a) the Term A End of Term Charge,
(b) the Term B End of Term Charge, and (c) the Term C End of Term Charge.”

““Extension Fee” means a charge equal to one-half of one percent (0.50%) of the
principal amount outstanding under the Term Loan Advances as of July 31, 2021.”

““First Amendment Closing Date” means June 26, 2019.”

““Term A End of Term Charge” shall have the meaning assigned to such term in
Section 2.5(a).”

““Term B End of Term Charge” shall have the meaning assigned to such term in
Section 2.5(b).”

““Term B Loan Advance” has the meaning assigned to such term in Section 2.1(a).”

““Term C Draw Period” means the period of time commencing upon January 1, 2020
and continuing through the earlier to occur of (a) September 15, 2020 and (b) an
Event of Default.”

““Term C End of Term Charge” shall have the meaning assigned to such term in
Section 2.5(c).”

 

 

--------------------------------------------------------------------------------

 

““Term C Loan Advance” and “Term C Loan Advances” shall each have the meaning
assigned to such terms in Section 2.1(a).”

1.4The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 1.1 thereof (Definitions and Rules of Construction):

“Term B Draw Period” means the period of time commencing upon the occurrence of
the Term B Milestone Event and continuing through the earlier to occur of (a)
September 30, 2018 and (b) an Event of Default.

“Term B Loan Advance” and “Term B Loan Advances” shall each have the meaning
assigned to such terms in Section 2.1(a).

“Term B Milestone Event” shall mean that (a) no Event of Default shall have
occurred, and (b) Agent shall have confirmed, in its sole and absolute
discretion, each of the following: (i) that Borrower has obtained marketing
approval from the Food and Drug Administration for QST with a label claim
generally consistent with the desired label claim included in Borrower’s NDA
filing, subject to verification by Agent in its reasonable discretion, and (ii)
that Borrower has achieved aggregate revenue from the commercial sale of QST,
determined in accordance with GAAP, of greater than or equal to Five Million
Dollars ($5,000,000.00) prior to September 30, 2018.

1.5The Loan Agreement shall be amended by deleting Section 2.1(a) thereof
(Advances) in its entirety and inserting in lieu thereof the following:

“(a)Advances.  Subject to the terms and conditions of this Agreement, Lender
will severally (and not jointly) make, in an amount not to exceed its respective
Term Commitment with respect to such Term Loan, and Borrower agrees to draw, one
(1) advance in a principal amount of Twenty-Five Million Dollars
($25,000,000.00) on the Closing Date (the “Term A Loan Advance”).  Subject to
the terms and conditions of this Agreement, Lender will severally (and not
jointly) make, in an amount not to exceed its respective Term Commitment with
respect to such Term Loan, and Borrower agrees to draw, one (1) advance in a
principal amount of Fifteen Million Dollars ($15,000,000.00) on the First
Amendment Closing Date (the “Term B Loan Advance”).  Subject to the terms and
conditions of this Agreement, during the Term C Draw Period, upon Borrower’s
written request in accordance with this Agreement, Lender will severally (and
not jointly) make, in an amount not to exceed its respective Term Commitment
with respect to such Term Loan, an advance or advances each in a principal
amount of greater than or equal to Five Million Dollars ($5,000,000.00), but in
an aggregate principal amount for all such advances not to exceed Ten Million
Dollars ($10,000,000.00) (each a “Term C Loan Advance” and collectively, the
“Term C Loan Advances”).  The Term A Loan Advance, the Term B Loan Advance and
the Term C Loan Advances are hereinafter referred to individually as a “Term
Loan Advance” and collectively as the “Term Loan Advances”.  The aggregate
outstanding principal amount of Term Loan Advances shall not exceed the Term
Loan amount.  Proceeds of any Term Loan Advance (other than the Term A Loan
Advance which shall be deposited into Borrower’s Merrill Lynch account) shall be
deposited into an account that is subject to a first priority perfected security
interest in favor of Agent perfected by an Account Control Agreement.”

1.6The Loan Agreement shall be amended by deleting Section 2.4 thereof
(Prepayment) in its entirety and inserting in lieu thereof the following:

 

 

--------------------------------------------------------------------------------

 

“2.4Prepayment.  At its option, Borrower may at any time prepay all or any
portion of the outstanding Term Loan Advances by paying the entire principal
balance (or any portion thereof) with respect to the principal balance being
prepaid, all accrued and unpaid interest thereon, together with a prepayment
charge equal to the following percentage of the Term Loan Advance amount being
prepaid: (a) with respect to the Term A Loan Advance, if the Term A Loan Advance
is prepaid in any of the first twelve (12) months following the Closing Date,
three percent (3%); on or after twelve (12) months but prior to twenty-four (24)
months, two percent (2%), and thereafter, one percent (1%) and (b) with respect
to the Term B Loan Advance and the Term C Loan Advances, if the Term B Loan
Advance and/or the Term C Loan Advances are prepaid in any of the first twelve
(12) months following the First Amendment Closing Date, three percent (3%); on
or after twelve (12) months but prior to twenty-four (24) months, two percent
(2%), and thereafter, one percent (1%) (each charge under (a) and (b), a
“Prepayment Charge”).  Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control.  Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole and
absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date.”

1.7The Loan Agreement shall be amended by deleting Section 2.5 thereof (End of
Term Charge) in its entirety and inserting in lieu thereof the following:

“2.5End of Term Charge.  

(a)On the earliest to occur of (i) July 1, 2022, (ii) the date that Borrower
prepays the outstanding Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) in full, or (iii) the date that the Secured
Obligations become due and payable, Borrower shall pay Lender a charge in the
amount of $1,062,500 (the “Term A End of Term Charge”). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

(b)On the earliest to occur of (i) July 1, 2022, (ii) the date that Borrower
prepays the outstanding Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) in full, or (iii) the date that the Secured
Obligations become due and payable, Borrower shall pay Lender a charge in the
amount of $592,500 (the “Term B End of Term Charge”). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the First Amendment Closing Date.

(b)On the earliest to occur of (i) July 1, 2022, (ii) the date that Borrower
prepays the outstanding Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) in full, or (iii) the date that the Secured
Obligations become due and payable, Borrower shall pay Lender a charge of three
and ninety-five hundredths of one percent (3.95%) of the total original
principal

 

 

--------------------------------------------------------------------------------

 

amount of all Term C Loan Advances made hereunder (the “Term C End of Term
Charge”). Notwithstanding the required payment date of such charge, the
applicable pro rata of such charge shall be deemed earned by Lender as of each
date a Term C Loan Advance is made.”

1.8A new Section 2.8 is added to the Loan Agreement to read as follows:

“2.8Treatment of Prepayment Charge and End of Term Charge.  Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
existing as of the Closing Date and the First Amendment Closing Date.  The
Prepayment Charge and the End of Term Charge shall also be payable in the event
the Secured Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means.  Borrower expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Prepayment
Charge and End of Term Charge in connection with any such
acceleration.  Borrower agrees (to the fullest extent that each may lawfully do
so): (a) each of the Prepayment Charge and the End of Term Charge is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (b) each of the Prepayment Charge and the
End of Term Charge shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (c) there has been a course of conduct
between the Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Prepayment Charge and the End of Term
Charge as a charge (and not interest) in the event of prepayment or
acceleration; (d) Borrower shall be estopped from claiming differently than as
agreed to in this paragraph.  Borrower expressly acknowledges that their
agreement to pay each of the Prepayment Charge and the End of Term Charge to the
Lenders as herein described was on the Closing Date and the First Amendment
Closing Date, as applicable, and continues to be a material inducement to the
Lenders to provide the Term Loans.”

1.9Schedule 1.1 is hereby amended and restated in its entirety with the Schedule
1.1 appearing as Schedule 1 hereto.

2.Borrower’s Representations And Warranties.  Borrower represents and warrants
that:

2.1Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete (a)
except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties and (b) except with respect
to Section 5.12 (Financial Accounts), which is true, accurate and complete
subject to the updated Exhibit E attached hereto, (ii) no fact or condition
exists that could (or could, with the passage of time, the giving of notice, or
both) reasonably be expected to constitute an Event of Default and (iii) no
event that has had or could reasonably be expected to have a Material adverse
Effect has occurred or is continuing.

 

 

--------------------------------------------------------------------------------

 

2.2Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.

2.3The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and/or Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.

2.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower.

2.5This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

2.6As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Secured Obligations.  Borrower acknowledges that each of Agent
and Lender has acted in good faith and has conducted in a commercially
reasonable manner its relationships with Borrower in connection with this
Amendment and in connection with the Loan Documents.

Borrower understands and acknowledges that each of Agent and Lender is entering
into this Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.

3.Limitation.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
and/or Lender may now have or may have in the future under or in connection with
the Loan Agreement (as amended hereby) or any instrument or agreement referred
to therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

4.Effectiveness.  This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1Amendment.  Borrower, Agent and Lender shall have duly executed and delivered
this Amendment to Lender and such other documents as Agent may reasonably
request.

4.22019 Facility Charge. Agent shall have received a nonrefundable, fully earned
facility charge in the amount of One Hundred Twenty-Five Thousand Dollars
($125,000.00) in good and collected funds.

4.3Secretary’s Certificate and Borrowing Resolutions.  A secretary’s
certificate, together with a certified copy of resolutions of certified copy of
resolutions of the Board of Directors evidencing approval of this Amendment.

 

 

--------------------------------------------------------------------------------

 

4.4Certificates of Good Standing.  A certificate of good standing for Borrower
from its state of incorporation and similar certificates from all other
jurisdictions in which Borrower does business and where the failure to be
qualified would have a Material Adverse Effect.

4.5Organizational Documents.  Certified copies of the Certificate of
Incorporation and the By-Laws, as amended, of Borrower.

4.6Perfection Certificate.  A completed perfection certificate of Borrower.

4.7Opinion.  A legal opinion of Borrower’s counsel.

4.8Payment of Lender Expenses.  Borrower shall have paid all Lender expenses
(including all attorneys' fees and expenses) incurred through the date of this
Amendment for the documentation and negotiation of this Amendment.

5.Post-Closing Conditions.  Borrower shall deliver, in form and substance
satisfactory to Agent (a) evidence showing lender’s loss payable and/or
additional insured clauses and cancellation notice (or endorsements reflecting
same) in favor of Agent on or prior to July 19, 2019 and (b) on or prior to July
10, 2019 (i) evidence that Borrower has closed its money market account with
Wells Fargo Bank, N.A. or (ii) an Account Control Agreement from Wells Fargo
Bank, N.A., together with the duly executed signatures thereto, with respect to
Borrower’s money market account; provided that amounts in such account do not
exceed Five Hundred Fifty Thousand Dollars ($550,000.00) in the aggregate at any
time (collectively, (a) and (b) the “Post-Closing Deliverables”).  The failure
of Borrower to deliver the Post-Closing Deliverables to Agent pursuant to the
terms hereof shall result in an immediate Event of Default for which there shall
be no grace or cure period.

6.Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby to the extent
possible under applicable law fully, absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender, and its
successors and assigns, and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, Lender and all such other
persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with the Loan Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth
above.  Borrower waives the provisions of California Civil Code section 1542,
which states:

 

 

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

7.Counterparts.  This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument.  All
counterparts shall be deemed an original of this Amendment.  This Amendment may
be executed by facsimile, portable document format (.pdf) or similar technology
signature, and such signature shall constitute an original for all purposes.

8.Incorporation By Reference.  The provisions of Section 11 of the Loan
Agreement shall be deemed incorporated herein by reference, mutatis mutandis.

[Signature Page Follows]




 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

ANTARES PHARMA, INC.

Signature:/s/ Robert F. Apple

Print Name:Robert F. Apple

Title:             President and Chief Executive

                          Officer

 

 

AGENT:

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

LENDER:

 

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

HERCULES TECHNOLOGY III, L.P.

 

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2018-1

 

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

 

 

 

--------------------------------------------------------------------------------

EX 10.1

Schedule 1

 

 

SCHEDULE 1.1

COMMITMENTS

LENDER

TRANCHE

TERM COMMITMENT

Hercules Technology III, L.P.

Term A Loan Advance

$20,000,000

Hercules Capital Funding Trust 2018-1

Term A Loan Advance

$5,000,000

Hercules Capital, Inc.

Term B Loan Advance

$15,000,000

Hercules Capital, Inc.

Term C Loan Advances

$10,000,000

TOTAL COMMITMENTS

 

$50,000,000

 

 

 